 



EXHIBIT 10.8

GUARANTY

     THIS GUARANTY is made as of the 1st day of July, 2005, by Cash America
International, Inc., a Texas corporation (hereinafter referred to as
“Guarantor”), to and for the benefit of MIDWEST R&S CORPORATION, a South Dakota
corporation (hereinafter referred to as “Lender”).

R E C I T A L S

     Cash America Financial Services, Inc. (“CAFSI”), a subsidiary of Guarantor,
has, on even date herewith, entered into an Administrative Credit Services
Agreement (the “Services Agreement”) with Lender. As a condition to entering
into the Services Agreement, Lender is requiring Guarantor to guaranty the
obligations of CAFSI under the Services Agreement.

     NOW, THEREFORE, in consideration of the premises recited above and of One
Dollar ($1.00) in hand paid by CAFSI to Guarantor, and of other good and
valuable consideration, the receipt and sufficiency of all of which are hereby
acknowledged by Guarantor; and for the purpose of inducing Lender to enter into
the Services Agreement; and as long as CAFSI continues to be obligated to Lender
in any manner whatsoever pursuant to the Services Agreement, Guarantor:

     1. Unconditionally and absolutely guarantees: (a) the due and punctual
payment of all amounts due and payable from CAFSI to Lender under the Services
Agreement; and (b) the due and punctual performance and observance by CAFSI of
all other obligations, warranties, covenants, and duties of CAFSI set forth in
the Services Agreement, and any other instruments or documents executed by CAFSI
and Lender in connection therewith, whether according to the present terms
thereof or pursuant to any extension of time or to any change or changes in the
terms, warranties, covenants, agreements and conditions thereof now or at any
time hereafter made or granted (all of which amounts payable and the terms,
warranties, agreements, covenants and conditions being herein called the
“Obligations”);

     To this end, Guarantor covenants and agrees to take all such actions
necessary to enable CAFSI to observe and perform and to refrain from taking any
action which would prevent CAFSI from observing and performing each and every
such Obligation.

     2. Agrees that this Guaranty shall be a continuing guaranty, shall be
binding upon Guarantor, and upon its successors and assigns, and shall remain in
full force and effect, and shall not be discharged, impaired or affected by
(a) the existence or continuance of any of the Obligations; (b) the validity or
invalidity of any document or agreement evidencing the Obligations or any of
them; (c) the existence or continuance of CAFSI as a legal entity; (d) any
waiver, indulgence, alteration, substitution, exchange, change in, modification
or other disposition of any of the Obligations, all of which CAFSI is hereby
expressly authorized to make from time to time without notice to Guarantor;
(e) the acceptance by Lender of any security for, or other guarantors upon, all
or any part of the Obligations; or (f) any defense (other than the

 



--------------------------------------------------------------------------------



 



payment or performance of the Obligations in accordance with their terms) that
Guarantor may or might have to its undertakings, liabilities and obligations
hereunder, each and every such defense being hereby waived by Guarantor; and in
order to hold Guarantor liable hereunder, there shall be no obligation on the
part of Lender, or anyone, at any time, to proceed against CAFSI, its properties
or estates, or to proceed against any other guarantor, or to resort to any
collateral, security, property, liens or other rights or remedies whatsoever.

     3. Agrees that Lender shall have the right to enforce this Guaranty against
Guarantor for and to the full amount of the Obligations, with or without
enforcing or attempting to enforce this Guaranty against any other guarantor,
and whether or not other proceedings or steps are pending or have been taken or
have been concluded to enforce or otherwise realize upon the obligations or
security of CAFSI or any other guarantor; and the payment of any amount or
amounts by Guarantor, pursuant to its obligations hereunder, shall not entitle
Guarantor, either at law or otherwise, to any right, title or interest (whether
by way of subrogation or otherwise) in and to any of the Obligations, unless and
until the full amount of the Obligations has been fully paid and all other
Obligations have been fully performed and observed in accordance with their
terms.

     4. Waives diligence, presentment, protest, notice of dishonor, demand for
payment, extension of time of payment, notice of acceptance of this Guaranty,
nonpayment at maturity and indulgences and notices of every kind, and consents
to any and all forbearance and extensions of the time of payment of the
Obligations, and further consents to any and all changes in the terms, covenants
and conditions thereof hereafter made or granted; it being the intention that
Guarantor shall remain liable under this Guaranty until the Obligations shall
have been fully repaid to Lender and the terms, covenants and conditions thereof
shall have been fully performed and observed by CAFSI, notwithstanding any act,
omission or thing which might otherwise operate as a legal or equitable
discharge of Guarantor.

     5. Agrees that this Guaranty shall inure to the benefit of and may be
enforced by Lender and its successors and assigns.

     6. Agrees, as does Lender by the acceptance hereof, that this Guaranty
shall be governed by the laws of the State of South Dakota and that any dispute
or controversy whatsoever arising hereunder shall be resolved by arbitration
pursuant to the applicable provisions set forth in the Services Agreement or any
other dispute resolution procedures which CAFSI and Lender may agree upon in
writing, all of which are hereby consented and agreed to by Guarantor and
Lender.

     Guarantor has executed this instrument as of the day and year first above
written.

            CASH AMERICA INTERNATIONAL, INC.
      By:   /s/ Daniel R. Feehan         Daniel R. Feehan, Chief Executive
Officer             

GUARANTOR

-2-



--------------------------------------------------------------------------------



 



     
STATE OF TEXAS
  §
 
  §
COUNTY OF TARRANT
  §

     On this, the 1st day of , 2005, before me, the undersigned, personally
appeared Daniel R. Feehan, who acknowledged himself to be the Chief Executive
Officer of Cash America International, Inc., a Texas corporation, and that , as
such officer, being authorized so to do, executed the foregoing instrument for
the purposes therein contained by signing the name of the corporation by as
Chief Executive Officer.

     IN WITNESS WHEREOF, I hereunto set my hand and official seal.

                  /s/ C. Denise Hogue       Notary Public, State of Texas       
   

-3-